Old Point Records Profit for Fourth Quarter and the Year ·Deposits grow ·Net interest margin improves ·Fourth quarter 2010 net income up 19.4% February 10, 2011 Hampton, VAOld Point Financial Corporation (Nasdaq "OPOF") posted a profit of $450 thousand, or $0.09 per diluted share, in the quarter that ended December 31, 2010, as compared to $377 thousand or $0.08 per diluted share in the fourth quarter of 2009, an increase of 19.4%.Assets as of December 31, 2010 were $886.84 million, a decrease of $34.58 million, or 3.8%, over assets as of December 31, 2009.Securities available-for-sale, consisting mainly of short term government agency securities, increased $32.32 million, or 18.6% when comparing year end 2010 to year end 2009.Deposits grew by $16.71 million, or 2.5% when comparing those same time periods.Additionally, the Bank paid off $30.00 million in Federal Home Loan Bank (FHLB) advances in 2010, reducing the advances from $65.00 million to $35.00 million. For the twelve months ending December 31, 2010, earnings per diluted share were $0.31 and net income was $1.55 million compared to $0.34 and $1.68 million for 2009.When comparing the year ending December 31, 2010 to the year ending December 31, 2009, net interest income before the provision for loan losses increased 13.0%, to $30.91 million.The net interest margin grew by 19 basis points to 3.63% year end over year end. “Despite the challenges of 2010, we recorded a profit for the fourth quarter and for the year as a whole,” said Robert F. Shuford, Chairman and President of Old Point Financial Corporation.“We accomplished this even though we increased our provision for loan losses by $1.93 million over 2009.That action was prudent due to the continued uncertain economy and the difficulties facing our borrowers.It should also be noted that the allowance for loan loss increased $5.36 million over 2009. “During 2010, Old Point introduced e-statements and Old Point Mobile Banking.Also, we keep our focus on future growth, with the work on our new five-story headquarters in downtown Hampton.Old Point’s new building is expected to be completed in 2012.As part of the project and in honor of the City of Hampton’s 400th anniversary, an archaeological team commissioned by Old Point completed a dig at the site where the headquarters will rise and made significant discoveries dating back to the 1750s.Thousands of members of the public visited the dig location during the 2010 Blackbeard Pirate Festival, for which Old Point was the presenting sponsor.” Other items of note for the fourth quarter 2010: Non-performing Assets (NPAs) as of December 31, 2010 were $34.04 million, up from $15.41 on December 31, 2009. Allowance for Loan and Lease Losses (ALLL) on December 31, 2010 was 2.25% of total loans; as of December 31, 2009, that measure was 1.24%.The Company has continued building the ALLL throughout 2010. Net loans charged off/provision for loan losses: For the year ended December 31, 2010, net loans charged off total $3.44 million, compared to $5.42 million during the twelve months ended December 31, 2009.The provision for loan losses in the fourth quarter 2010 of $1.30 million represents a $575 thousand reduction to the provision over the fourth quarter of 2009. Net interest margin (NIM) for the twelve months ended December 31, 2010 was 3.63% as compared to 3.44% the same period ended December 31, 2009. Safe Harbor Statement Regarding Forward-Looking Statements. Statements in this press release which express “belief,” “intention,” “expectation,” and similar expressions, identify forward-looking statements. These forward-looking statements are based on the beliefs of the corporation's management, as well as estimates and assumptions made by, and information currently available to, the corporation's management. These statements are inherently uncertain, and there can be no assurance that the underlying estimates or assumptions will prove to be accurate. Actual results could differ materially from historical results or those anticipated by such statements. Factors that could have a material adverse effect on the operations and future prospects of the corporation include, but are not limited to, changes in: interest rates; general economic and business conditions, including unemployment levels; demand for loan products; the legislative/regulatory climate; monetary and fiscal policies of the U.S. Government, including policies of the U.S. Treasury and the Federal Reserve Board; the quality or composition of the loan or investment portfolios; the level of net charge-offs on loans; deposit flows; competition; demand for financial services in the corporation’s market area; technology; reliance on third parties for key services; the real estate market; the corporation’s expansion initiatives; accounting principles, policies and guidelines; and other factors detailed in the corporation's publicly filed documents, including its Annual Report on Form 10-K for the year ended December 31, 2009. These risks and uncertainties should be considered in evaluating the forward-looking statements contained herein, and readers are cautioned not to place undue reliance on such statements, which speak only as of date of the release. Old Point Financial Corporation ("OPOF" - Nasdaq)is theparent company of Old Point National Bank, a locally owned and managed community bank serving Hampton Roads with 21 branches and more than 60 ATMs throughout Hampton Roads and Old Point Trust & Financial Services, N.A., aHampton Roads wealth management services provider. Web: www.oldpoint.com. For more information, contact Erin Black Old Point National Bank at 757- 728-1792. Old Point Financial Corporation and Subsidiaries Consolidated Balance Sheet (dollars in thousands, except share data) December 31, December 31, (unaudited) Assets Cash and due from banks $ $ Federal funds sold Cash and cash equivalents Securities available-for-sale, at fair value Securities held-to-maturity (fair value approximates $1,957 and $2,233) Restricted securities Loans, net of allowance for loan losses of $13,228 and $7,864 Premises and equipment, net Bank owned life insurance Foreclosed assets, net of valuation allowance of $2,124 and $860 Other assets $ $ Liabilities & Stockholders' Equity Deposits: Noninterest-bearing deposits $ $ Savings deposits Time deposits Total deposits Federal funds purchased and other borrowings Overnight repurchase agreements Term repurchase agreements Federal Home Loan Bank advances Accrued expenses and other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Common stock, $5 par value, 10,000,000 shares authorized; 4,936,989 and 4,916,535 shares issued Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity $ $ Old Point Financial Corporation and Subsidiaries Consolidated Statements of Income (dollars in thousands, except per share data) Three Months Ended Twelve Months Ended December 31, December 31, (unaudited) (unaudited) Interest and Dividend Income: Interest and fees on loans $ Interest on federal funds sold 10 21 75 54 Interest on securities: Taxable Tax-exempt 47 Dividends and interest on all other securities 13 47 47 Total interest and dividend income Interest Expense: Interest on savings and interest-bearing demand deposits 82 Interest on time deposits Interest on federal funds purchased, securities sold under agreements to repurchase and other borrowings 75 Interest on Federal Home Loan Bank advances Total interest expense Net interest income Provision for loan losses Net interest income, after provision for loan losses Noninterest Income: Income from fiduciary activities Service charges on deposit accounts Other service charges, commissions and fees Income from bank owned life insurance Gain on available-for-sale securities, net 0 Other operating income Total noninterest income Noninterest Expense: Salaries and employee benefits Occupancy and equipment FDIC insurance Data processing Customer development Advertising Loan expenses Other outside service fees 90 Employee professional development Postage and courier expenses Legal and audit expenses Loss (gain) on write-down/sale of foreclosed assets Other Total noninterest expenses Income before income taxes Income tax expense (benefit) ) Net income $ Basic Earnings per Share: Average shares outstanding Net income per share of common stock $ Diluted Earnings per Share: Average shares outstanding Net income per share of common stock $ Cash Dividends Declared $ Old Point Financial Corporation and Subsidiaries Selected Ratios December 31, December 31, Net Interest Margin % % NPAs/Total Assets % % Annualized Net Charge Offs/Total Loans % % Allowance for Loan Losses/Total Loans % % Non-Performing Assets (NPAs) (in thousands) Nonaccrual Loans $ $ Loans> 90 days past due, but still accruing interest 73 Restructured Loans Foreclosed Assets Total Non-Performing Assets $ $ Loans Charged Off (net of recoveries) (in thousands) $ $
